Exhibit 10.3
 
[logo.gif]
Exhibit II
 
Confidentiality and Intellectual Property Agreement

I.  CONFIDENTIALITY:


A.           The undersigned Employee acknowledges that, during the term of
his/her employment with Sharps Compliance, Inc. (“SHARPS”), that he/she will be
provided with, or otherwise become privy to, SHARPS information which is
proprietary and confidential in nature. Therefore, as a condition to continued
employment with SHARPS, Employee hereby agrees as follows:


B.           Employee recognizes and acknowledges that he/she will have access
to certain confidential information, proprietary data, and trade secrets of
SHARPS, and of entities and individuals controlling, controlled by, or under
common control with SHARPS (its “Affiliates”), including, but not limited to,
customer names and lists, contracts, terms of contracts, calculations,
specifications, drawings, plans, records, employee information, compilations of
information, formulas, patterns, devices, patents, trademarks, copyrighted
materials, and other confidential information and data either created or
compiled by SHARPS or received from its customers or others and incorporated
into SHARPS’s confidential information (all collectively the “Confidential
Information”).  Employee also recognizes and acknowledges that this Confidential
Information is generally not available to or known by the public or SHARPS’s
competitors and constitutes valuable, special, and unique property of SHARPS and
its Affiliates that provides to SHARPS and its Affiliates an advantage over
their competitors.


C.           Employee shall not, during or after the term of this Agreement,
directly or indirectly, undertake in any fashion to take commercial or
proprietary advantage of, or profit from, any of such Confidential Information,
or disclose to any person or firm, corporation, association, or other entity for
any reason or purpose whatsoever (except to authorized representatives of SHARPS
and as otherwise may be necessary in the course of performing your employment
hereunder).  Employee additionally agrees that he/she shall maintain the
confidentiality of all such Confidential Information of SHARPS, its Affiliates,
or its customers for the sole use and benefit of SHARPS.  All Confidential
Information and all files, records, documents, contract equipment or similar
items relating to the Confidential Information or to the business of SHARPS or
its Affiliates, whether prepared by you or otherwise coming into your possession
during the term of your employment or hereafter, shall remain the exclusive
property of SHARPS and its Affiliates.


D.           Employee shall promptly return to SHARPS all materials or property
of any kind or character which in any way relates to the Confidential
Information or the business of SHARPS or any of its Affiliates or customers,
whether or not asserted to be the exclusive property of SHARPS, without
retaining copies or duplicates of any such materials or property.


E.           In the event of any threatened breach of this Confidentiality
Agreement by Employee, SHARPS, in addition to all other remedies made available
to it as a matter of law or equity, may seek an injunction restraining you from
disclosing, in whole or in part, such Confidential Information. Additionally,
all profits, payments, earnings, or compensation paid or accruing to you
directly or indirectly by reason of the use of such Confidential Information in
breach of this Confidentiality Agreement, shall be paid by you to SHARPS as
partial liquidated damages.  Each party hereto acknowledges that a remedy at law
for any breach of this Confidentiality Agreement will be inadequate and agrees
that each party hereto shall be entitled to specific performance and injunctive
and other equitable relief in case of any such breach, and further agrees that
any bond required for the securing of such injunctive or other equitable relief
shall be in the nominal amount of $1,000.00.  This provision shall not be
construed to deny the recovery of proven actual damages caused by a breach
hereof.  In any litigation filed in relation to this Confidentiality Agreement,
the unsuccessful party, in addition to all other sums that either party may be
called on to pay, shall be required to pay a reasonable sum for the successful
party’s attorney’s fees.
 
 
 

--------------------------------------------------------------------------------

 
F.           In the event any one or more of the provisions contained in this
Confidentiality Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof and this
Confidentiality Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.


G.           This Confidentiality Agreement shall be construed under and in
accordance with the laws of the State of Texas, and all obligations of the
parties created hereunder are performable in Harris County, Texas.


H.           Each party hereto agrees to perform any further acts and to execute
and deliver any further documents which may be reasonably necessary to carry out
the provisions of this Confidentiality Agreement.  This Confidentiality
Agreement shall be binding upon and, where allowed pursuant hereto, inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, Affiliates, and assigns.


I.           This Confidentiality Agreement constitutes the sole and only
agreement of the parties hereto relating to the subject matter hereof as of the
date hereof and correctly sets forth the rights, duties, and obligations of each
to the other as of its date. Any prior agreements, promises, negotiations, or
representations not expressly set forth herein are of no force or effect.
 
II.  INTELLECTUAL PROPERTY:


A.           Employee acknowledges that he/she has been hired by SHARPS to
perform services for SHARPS for compensation, and acknowledges that he/she has
not been hired by SHARPS to develop any intellectual property for his/her own
account while employed by SHARPS.  Therefore, as a condition to continued
employment with SHARPS, Employee, whether hired as a “research and development”
employee or as a “non-research and development” employee, hereby agrees as
follows:


B.           All drawings, designs, plans, specifications, data, and other
memoranda or writings created or prepared by, or under the control of, Employee,
alone or with others, whether or not such others are employees, in connection
with the work performed by Employee for SHARPS or its Affiliates, whether or not
created or prepared at SHARPS’s physical locations or with SHARPS’s materials
and equipment, and whether or not created or prepared expressly hereunder,
created or prepared after the date hereof, shall be and remain the property of
SHARPS and its Affiliates, as applicable, and SHARPS and its Affiliates, as
applicable, shall have the exclusive right to own and use such drawings,
designs, plans, specifications, data, and other memoranda or writings in all
ways and for all purposes, without any claim on the part of Employee for
additional compensation therefor.
 
C.           Any inventions, discoveries, processes, improvements, innovations,
or other developments, whether or not patentable, copyrightable, or
trademarkable, made or conceived by Employee, alone or with others, whether or
not such others are employees, during Employee’s employment by SHARPS or its
Affiliates, that relate in any way to the business of SHARPS or its Affiliates,
whether or not made or conceived expressly hereunder, shall be and remain the
property of SHARPS and its Affiliates, as applicable, and SHARPS and its
Affiliates, as applicable, shall have the exclusive right to own and use such
inventions, discoveries, processes, improvements, innovations, or other
developments, in all ways and for all purposes, together with all rights
appurtenant to such inventions, discoveries, processes, improvements,
innovations, or other developments, granted by
 
 
 

--------------------------------------------------------------------------------

 
Texas or United States laws.  To effectuate this immediate and present grant,
whenever any inventions, discoveries, processes, improvements, innovations, or
other developments, whether or not patentable, copyrightable, or trademarkable,
are made or conceived by Employee, alone or with others, whether or not such
others are employees, during his/her employment by SHARPS or its Affiliates,
Employee shall promptly furnish SHARPS with complete information thereon, and
such inventions, discoveries, processes, improvements, innovations, or other
developments, whether or not patentable, copyrightable, or trademarkable, shall
immediately be assigned by Employee to SHARPS upon SHARPS’s request and the
furnishing by SHARPS of appropriate documents necessary to effect such
assignment.  Employee agrees immediately to execute all documents, including
assignments in the form specified by SHARPS, furnish all information, and do all
other things necessary to facilitate and insure the proper and effective
assignment of all such interests and the filing and prosecution of any necessary
or appropriate applications for patents, copyrights, or trademarks, at the
request and expense of SHARPS.
 
D.           In the event any one or more of the provisions contained in this
Intellectual Property Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof and this
Intellectual Property Agreement shall be construed as if such invalid, illegal,
or unenforceable provision had never been contained herein.


E.           This Intellectual Property Agreement shall be construed under and
in accordance with the laws of the State of Texas, and all obligations of the
parties created hereunder are performable in Harris County, Texas.


F.           Each party hereto agrees to perform any further acts and to execute
and deliver any further documents which may be reasonably necessary to carry out
the provisions of this Intellectual Property Agreement.  This Intellectual
Property Agreement shall be binding upon and, where allowed pursuant hereto,
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors, Affiliates, and
assigns.


G.           This Intellectual Property Agreement constitutes the sole and only
agreement of the parties hereto relating to the subject matter hereof as of the
date hereof and correctly sets forth the rights, duties, and obligations of each
to the other as of its date. Any prior agreements, promises, negotiations, or
representations not expressly set forth herein are of no force or effect.


IN TESTIMONY WHEREOF, witness our hands as of the dates shown below.




SHARPS COMPLIANCE, INC.
 
By___________________________________


    Name: David P. Tusa


    Title: Chief Executive Officer and President




    Date:_______________________________

 
Employee Name:




  ______________________________________
  Employee Signature


  ______________________________________
  Date

 
 

--------------------------------------------------------------------------------

 
 